       Case 2:21-cr-00118-SMB Document 41 Filed 07/30/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-21-00118-PHX-SMB
10                        Plaintiff,                  DETENTION ORDER
11   v.
12   Juan Manuel Alvarez-Baez,
13                        Defendant.
14
15         On July 30, 2021, Defendant appeared before this Court on the Superseding Petition
16   for Revocation of Supervised Release filed June 15, 2021 (Doc. 34). A Detention and
17   Preliminary Revocation Hearing were held.        The Court considered the information
18   provided to the Court, the testimony of U.S. Probation Officer Assistant Cecilia
19   Villanueva, and the arguments of counsel in determining whether Defendant should be
20   released on conditions set by the Court and whether probable cause exists to believe the
21   allegations set forth in the Superseding Petition were committed and that the defendant
22   committed the allegations.
23         The Court finds that Defendant, having previously been convicted and placed on
24   supervised release, and having appeared before the Court in connection with a superseding
25   petition to revoke his supervised release, has failed to establish by clear and convincing
26   evidence that he is not likely to flee or pose a danger to the safety of the community if
27   released pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure,
28   and 18 U.S.C. § 3143.
       Case 2:21-cr-00118-SMB Document 41 Filed 07/30/21 Page 2 of 2



 1         It is further found that probable cause exists that the allegations contained in the
 2   Superseding Petition filed June 15, 2021 were committed, and that the defendant
 3   committed the allegations.
 4          IT IS THEREFORE ORDERED that Defendant be detained pending further
 5   proceedings.
 6         IT IS FURTHER ORDERED affirming the Admit/Deny Hearing currently set for
 7   Wednesday, August 18, 2021 at 2:45 p.m. before Magistrate Judge Deborah M. Fine in
 8   Courtroom 304 at the Sandra Day O’Connor U.S. Courthouse, 401 West Washington
 9   Street, Phoenix, Arizona 85003.
10         Dated this 30th day of July, 2021.
11
                                                      Honorable Eileen S. Willett
12                                                    United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
